Citation Nr: 1719725	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  08-00 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder, claimed as squamous cell carcinoma, lipoma, actinic keratosis and angiomas.

3.  Entitlement to service connection for colon polyps.

4.  Entitlement to a higher initial rating for psoriatic dermatitis, currently assigned a 20 percent evaluation prior to February 15, 2011, and a 50 percent evaluation beginning February 15, 2011.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and Denver, Colorado.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has already been granted for the entire appeal period.  Therefore, there is no need to consider whether TDIU is warranted due to his increased rating claim for psoriatic dermatitis.

When this case was most recently before the Board in September 2015, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Board acknowledges that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board does not find that this stay will affect this Veteran's claim because he has a history of using oral steroids which is considered systemic treatment, and he has been evaluated based on this fact.  Therefore, any future finding by the Johnson appeal that would discuss or differentiate between topical and systemic steroid use would not be relevant in this case.

In November 2015, the Veteran appeared to withdraw entitlement to service connection for hypertension, skin disorder, claimed as squamous cell carcinoma, lipoma, actinic keratosis and angiomas and colon polyps; however, in December 2015, the Veteran said that he wanted to go forward with the issues and examinations.

The issue of entitlement to service connection for colon polyps is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one year of separation from service, and is unrelated to service, to include any herbicide exposure therein.

2.  A skin disorder, including squamous cell carcinoma, lipoma, actinic keratosis and angiomas, was not manifest in service, and is not related to a disease, event or injury of service origin, to include any herbicide exposure therein.

3.  Prior to February 15, 2011, the Veteran's psoriatic dermatitis was manifested by involvement of less than 20 percent of the Veteran's body area; only intermittent oral and topical corticosteroid treatment was used.

4.  Beginning February 15, 2011, the Veteran's psoriatic dermatitis was manifested by involvement of more than 40 percent of the Veteran's body area; only topical treatment was used.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  For the period prior to February 15, 2011, the criteria for an evaluation in excess of 20 percent for psoriatic dermatitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.118, Diagnostic Code 7816 (2016).

 4.  For the period beginning February 15, 2011, the criteria for an evaluation in excess of 50 percent for psoriatic dermatitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.118, Diagnostic Code 7816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA's duty to notify was satisfied by letters dated in December 2006 and December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records were also obtained from the Social Security Administration (SSA).  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by competent providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions. 

The Board finds that there has been substantial compliance with the Board's prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, baseline of the Veteran's psoriatic dermatitis was already determined in a prior examination and a new determination of the baseline of psoriatic dermatitis was not necessary.  

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Pertinent laws and regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a Veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular renal disease including hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general principles governing claims for direct service connection, pertinent VA law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In this case, the record supports the Veteran's service in Vietnam.  

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Notably, hypertension is not listed at 38 C.F.R. § 3.309(e); however, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).
Entitlement to service connection for Hypertension

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of hypertension.  In August 1970, the Veteran certified that he had undergone a separation examination more than three working days prior to departure from his place of separation, and that to the best of his knowledge, there had been no change in his medical condition.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for hypertension.  As noted, presumptive service connection is not warranted on the basis of exposure to herbicides, as hypertension is not among those diseases listed at 38 C.F.R. § 3.309(e).  Moreover, the weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first post-service finding indicating hypertension dates to 2005, many years following service.  Therefore, presumptive service connection for hypertension is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, service treatment records are silent, and as reported by the Veteran, the diagnosis of hypertension dates to many years following service.  The Board finds that the Veteran's statements as to continuity of symptoms since service are outweighed by the contemporaneous records which do not demonstrate continuous symptoms since service.  Thus, continuity is not shown.  

To the extent that the Veteran asserts that hypertension is related to service, to include exposure to herbicides therein, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Although the Veteran has a current diagnosis of hypertension, there is no nexus between the Veteran's currently diagnosed hypertension and his military service to include exposure to herbicide.  The July 2016 examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that current scientific literature does not support the notion of a casual effect between herbicide exposure and the development of hypertension.  The examiner further noted that hypertension is a common disease found in the general population and is more often than not related to genetics, normal aging and lifestyle.  Service treatment records do not document high blood pressure during service and following service there was no diagnosed hypertension until 2005.  The examiner concluded that it is less likely than not that the Veterans hypertension is etiologically related to his period of service, to include herbicide exposure.

The July 2016 examiner discussed his review of pertinent literature.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the VA examination report to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates a diagnosis of hypertension, it does not contain competent or probative evidence which relates this claimed disability to any incident of service.  

For these reasons, the Board concludes that the claim of entitlement to service connection for hypertension must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for a skin disorder, claimed as squamous cell carcinoma, lipoma, actinic keratosis and angiomas

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's skin besides a rash on his feet.

The Veteran was diagnosed with basal cell cancer in 2014, squamous cell cancer in 2003 and actinic keratosis in 2003.  He was also diagnosed with lipoma and hemangioma in 2003.   

The Veteran claims that his skin cancers on arms and face are related to exposure to Agent Orange during his military service. 

As noted above, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Notably, the Veteran's specific skin disorders are not listed at 38 C.F.R. § 3.309(e); however, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

In July 2016, the Veteran was afforded a VA examination for his skin disorders.  The July 2016 examiner found that it was less likely than not that the Veteran's skin disorder was incurred or caused by in-service injury, event or illness.  The examiner explained that current scientific literature does not support the notion of a causal effect between herbicide exposure and the development of squamous cell carcinoma, basal cell carcinoma, actinic keratosis, psoriasis, lipomas or angiomas.  The examiner noted that they are all common skin conditions found in the general population and are more often than not related to genetics, sun exposure and lifestyle, including smoking.  Service treatment record do not document that the Veteran had skin related problems during service.  The Veteran was a helicopter mechanic crew chief working in a hanger and would have had limited sun exposure in this position.  Following service, the Veteran was the caretaker for a ranch where he would have had years of intense sun exposure on his face and hands.  The claims file documents that he was not diagnosed with any his claimed skin conditions until more than 30 years after the military service.  Therefore, the examiner opined that it was less likely than not that the Veteran's skin disorder is etiologically related to his period of service, to include herbicide exposure.

The Board acknowledges that certain private records were scanned into Vista Imaging and not included in the claims file.  Despite this, the July 2016 examiner had access to Vista Imaging and reviewed these records prior to providing his opinion.  The examiner further noted that the private records did not indicate an origin of his skin disorders.  For these reasons, the Board does not find that obtaining these records is needed at this time.

Having carefully considered the record, the Board has determined that service connection for squamous cell carcinoma, lipoma, actinic keratosis and angiomas is not warranted. 

The competent evidence does not demonstrate that this claimed disability is the result of exposure to herbicide any incident of service.  Moreover, there is no competent evidence that the claimed disability was otherwise incurred during the Veteran's active service.  The evidence demonstrates a remote, post-service onset of his skin disabilities.  Therefore, the Board finds that the Veteran's skin disorders are not related to his military service.

The Board has considered the statements of the Veteran.  With respect to the Veteran's statements, the Board finds that the question of whether the current disability was incurred in service, or is otherwise related to herbicide, is a complex medical issue that is beyond the realm of a layman's competence.  See Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).

Increased Rating for psoriatic dermatitis

Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

As an initial matter, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  As the Veteran filed his claim November 10, 2008, the post- October 2008 version of the schedular criteria is applicable.  The Board also notes that the criteria for evaluation of psoriasis, under diagnostic code 7816, was not part of the October 2008 revisions.

38 C.F.R. § 4.118, Diagnostic Code 7816 for psoriasis, assigns a 10 percent rating if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during a 12-month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during a 12-month period, a 60 percent rating is warranted. 

A January 2008 private treatment record noted significant frequent episodes of swelling of genitals and scrotum.  

In April 2008, the Veteran was treated with hydroxyzine and steroid for his groin and buttocks rash.

In May 2008, the Veteran sought treatment form a private physician for rash of groin area.  The physician thought it was a drug eruption and urged the physician to change medications.
A July 2008 VA treatment record notes that he has an ongoing rash that comes and goes.

In a February 2009 VA examination, the examiner described the Veteran's skin condition as psoriatic dermatitis with flares associated with stress.  In 1968 to 1970, the Veteran developed a rash on feet, perineum and genitals.  He had constant mild symptoms intermittently since 2004.  The examiner noted that it was a constant rash on genitals and perineum with exacerbations under stressful conditions.  He was using cream intermittently for one to six weeks, but it did not seem to affect rash.  It was a topical corticosteroid treatment.  The Veteran also had mild to moderate seborrhea on scalp and around ears.  The skin disorder affected greater than 5 percent but less than 20 percent of the exposed areas and greater than 5 percent but less than 20 percent of the total body area.  The examiner noted that the psoriatic changes were currently moderate.  When it is severe, it extends to waistline anterior and posterior.  Seborrheic changes were noted around ears, sparing face and scalp.  Seborrheic dermatitis noted around ears but not on scalp.  The examiner noted that the psoriasis was at least as likely as not permanently aggravated by PTSD.  The examiner noted that medical literature noted that psoriasis and stress go together.  He has a constant rash on perineum and genitals which flares with stressors including PTSD.  The examiner noted that he had a constant rash of perineum and genitals which flares with stress.  Specifically, the examiner noted that the increase in manifestation of the disability which is due to PTSD is the severity of the rash.  

In November 2009, a VA treatment record noted an ongoing rash in the groin of unclear etiology.  He had a history of using topical and oral steroids in the past.  He was told to continue current cream.

In February 2011, the Veteran was afforded a VA skin examination.  The Veteran reported that had no specific treatment for his psoriasis in the past 12 months.  The psoriasis affects approximately 10 percent of exposed area and 50 percent of the entire body.  There was no scarring or disfigurement involved.

In June 2016, the Veteran was afforded a skin examination.  The Veteran had treated his psoriasis with medicated shampoo, selsun blue, daily.  He had not had any other systemic or topical medications for his psoriasis in the prior 12 months.  During the examination, psoriasis affected none of the total body area or exposed area.  The psoriasis usually found around the beltline, pelvic regions and scalp is currently inactive with daily use of medicated shampoo, but it flares with stress. 

The Veteran has been assigned a 20 percent evaluation for the period prior to February 15, 2011 and a 50 percent beginning February 15, 2011 under Diagnostic Code (DC) 7816.  

The Board finds that a higher evaluation than 20 percent for the period prior to February 15, 2011, is not warranted under DC 7816.  The symptomatology for this period reflects a 30 percent evaluation under DC 7816 because the evidence showed that he was treated with oral and topical steroids.  A higher evaluation is not warranted because the oral and topical steroids were not constant or near-constant but instead intermittent.  The 30 percent evaluation was reduced by 10 percent because the baseline of the psoriasis reflected symptomatology of a 10 percent evaluation.  The baseline of the rash was described by the February 2009 examiner as a constant mild rash on genitals and perineum that was greater than 5 percent but less than 20 percent of the body area with the use of steroid cream for one to six weeks in the past 12 months.  The examiner noted that when psoriasis is severe, it extended to waistline anterior and posterior.  The increase in the rash on genitals and perineum was due to stress or flares of PTSD.  Therefore, the Board finds that a rating higher than 20 percent evaluation is not warranted as 20 percent considers the baseline of the disability.

For the period beginning February 15, 2011, the Board finds that a higher evaluation than a 50 percent evaluation is not warranted under DC 7816.  The Veteran's psoriasis encompassed 50 percent of the body during this period which is more than 40 percent of the entire body.  Therefore, the criterion for a 60 percent evaluation is met; however, the 60 percent evaluation is reduced by 10 percent because the baseline of the psoriasis reflected symptomatology of a 10 percent evaluation.  See February 2009 VA examination.  Thus, a higher evaluation than 50 percent for psoriatic dermatitis is not met for the period beginning February 15, 2011.
The Board has considered whether a higher evaluation is warranted under another diagnostic code for rating of the skin.  38 C.F.R. § 4.118.  For instance, under DC 7817, a 100 percent evaluation is warranted when there is generalized involvement of the skin, plus systemic manifestations such as fever, weight loss, and hypoproteinemia and constant or near-constant systemic therapy such as therapeutic doses of corticosteroid.  A 100 percent evaluation is not warranted for the Veteran's psoriatic dermatitis under this diagnostic code because the Veteran has not had systemic manifestations such as fever, weight loss or hypoproteinemia.  

In summary, the Board finds that a higher evaluation than 20 percent prior to February 15, 2011 and higher than 50 percent thereafter for psoriatic dermatitis is not warranted.

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected psoriatic dermatitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's psoriatic dermatitis with the established criteria found in the rating schedule for this disability show that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

Specifically, the Veteran's psoriatic dermatitis symptoms include a rash in the genital area.  Diagnostic Code 7816 contemplates treatment and size of the rash.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In this case, in addition to the disabilities addressed herein, the Veteran is service-connected for posttraumatic stress disorder, rated as 50 percent disabling prior to February 15, 2011 and 100 percent thereafter; sleep apnea, rated as 30 percent disabling prior to October 14, 2009 and 50 percent thereafter; adenocarcinoma of the prostate, rated as 100 percent from June 30, 2009 and 40 percent from February 15, 2011; tinnitus, rated as 10 percent disabling; bilateral haring loss, rated as 10 percent disabling; and erectile dysfunction, rated 0 percent (noncompensable) disabling.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected psoriatic dermatitis results in further impairment when viewed in combination with these other service-connected disabilities. 

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

 
ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a skin disorder, claimed as squamous cell carcinoma, lipoma, actinic keratosis and angiomas is denied.

Entitlement to an initial rating greater than 20 percent prior to February 15, 2011, for psoriatic dermatitis is denied.

Entitlement to an initial rating greater than 50 percent beginning February 15, 2011, for psoriatic dermatitis is denied.


REMAND

As to the issue of colon polyps, no examination was provided and no opinion was obtained as to whether the Veteran's colon polyps were due to the Veteran's military service, to include exposure to herbicide.  The Veteran refused an examination, but explained that he recently had a colonoscopy at a local clinic through Medicare.  He noted that he would take a copy of this report to the Albuquerque RO so that it could be associated with his claims file.  See June 2016 statement.  This report does not appear to be associated with the claims file.  This issue should be remanded so that a copy of this colonoscopy report can be obtained.

In addition, VA treatment records show that colonoscopy reports over the years have been uploaded to Vista Imaging, but are not included in the claims file.  All Vista Imaging colonoscopy reports should be obtained and associated with the claims file.  For instance, a May 2015 VA treatment record noted that the Veteran had a colonoscopy at Southwest Endoscopy Durango on December 2013 and that this record was scanned into Vista Imaging.

After the above, is completed to the extent possible, an opinion should be obtained as to whether the Veteran's colon polyps are related to the Veteran's military service, to include exposure to herbicide.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide all colonoscopy reports from private facilities that occurred during the appeal period or provide Authorization and Consent to Release Information so that VA can obtain these records.

2.  Obtain all colonoscopy reports uploaded to Vista Imaging and include them in the claim file.  

A May 2015 VA treatment record notes that a colonoscopy at Southwest Endoscopy Durango was completed in December 2013 and scanned into Vista Imaging.

3.  After #1 and #2 have been completed to the extent possible, obtain an opinion from a physician as to whether the Veteran's colon polyps are due to service.

Following review of the claims file, the physician should identify all currently present colon disabilities.  With respect to any currently present colon disability, the physician should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to service, to include exposure to Agent orange/herbicide during service.

The complete rationale for all opinions expressed should be provided in the report, to include reference to pertinent evidence where appropriate.  

4.  Upon completion of the above development, review the opinion to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


